         Case 3:20-cv-03710-EMC Document 41 Filed 01/07/21 Page 1 of 1




                             OFFICE OF THE CLERK
                         UNITED STATES DISTRICT COURT
                            Northern District of California

                                        CIVIL MINUTES


 Date: January 7, 2021           Time: 1:55-2:35=             Judge: EDWARD M. CHEN
                                       40 Minutes

 Case No.: 20-cv-03710-EMC       Case Name: Marcie Hamilton v. JUUL Labs, Inc


Attorney for Plaintiff: Chris Baker
Attorney for Defendant: Jennifer Lotz

 Deputy Clerk: Angella Meuleman                      Court Reporter: Ana Dub

                      PROCEEDINGS HELD BY ZOOM WEBINAR

[33] Motion to Dismiss - held;
[34] Motion to Strike - held.


                                          SUMMARY

Parties stated appearances and proffered argument.

Court takes motions under submission.
